Exhibit 21.1 Subsidiaries of the Registrant: Name: Jurisdiction of Incorporation: Genpact Australia Pty Ltd…………… Australia Headstrong (Australia) Pty Ltd. Australia Genpact Global (Bermuda) Limited Bermuda Genpact Global Holdings (Bermuda) Limited Bermuda Genpact Brasil Gestão de Processos Operacionais Ltda. Brazil Headstrong Canada Ltd. Canada Genpact (Dalian) Co. Ltd. China Genpact (Dalian) Information & Technology Service Co., Ltd. China Genpact (Foshan) Information & Technology Service Co., Ltd. China Genpact (Qingdao) Information & Technology Service Co., Ltd. China Genpact (Suzhou) Information & Technology Service Co., Ltd. China Genpact Colombia S.A.S. Colombia Genpact Czech s.r.o. CzechRepublic Genpact Administraciones-Guatemala, S.A. Guatemala Servicios Internacionales de Atencion Al Cliente, S.A. Guatemala Headstrong GmbH Germany Headstrong (Hong Kong) Ltd. Hong Kong Genpact Hungary Kft Hungary Genpact Hungary Process Szolgaltató Kft. Hungary Axis Risk Consulting Services Pvt. Ltd. India Endeavour Software Technologies Private Limited India Genpact India Private Limited India Genpact Mobility Services (I) Pvt. Ltd. India Headstrong Services India Pvt. Ltd. India Genpact Ireland Private Limited……………. Ireland PNMSoft Ltd… Israel Genpact Consulting KK Japan Genpact Japan Business Services KK Japan Genpact Japan KK Japan Genpact Japan Services Co., Ltd. Japan Genpact Kenya Limited Kenya Genpact Luxembourg S.à r.l. Luxembourg Genpact Investment Luxembourg S.à r.l. Luxembourg Name: Jurisdiction of Incorporation: Genpact Malaysia Sdn Bhd Malaysia Genpact China Investments Mauritius Genpact India Holdings Mauritius Genpact Mauritius Mauritius EDM S. de R.L. de C.V. Mexico Genpact Morocco S.à r.l. Morocco Genpact Morocco Training S.à r.l. Morocco Genpact A B.V. Netherlands Genpact B B.V. Netherlands Genpact C B.V. Netherlands Genpact Consulting Services B.V. Netherlands Genpact D B.V. Netherlands Genpact E B.V. Netherlands Genpact Netherlands B.V. Netherlands Genpact NL B.V Netherlands Genpact Resourcing Services B.V. Netherlands Genpact V.O.F. Netherlands Genpact Peru S.A. Peru Headstrong Philippines, Inc. Philippines Genpact PL sp. z o.o. Poland Genpact Poland sp. z o.o. Poland Genpact Services Poland sp. z o.o. Poland PNMSoft Portugal SOC Unipessoal, Lda. Portugal Genpact Romania SRL Romania Genpact Singapore Pte. Ltd. Singapore Genpact Consulting (Singapore) Pte. Ltd. Singapore Genpact Slovakia s.r.o. Slovakia Genpact South Africa (Proprietary) Limited South Africa Genpact Strategy Consultants S.L. Spain Headstrong Thailand Ltd. Thailand Genpact (UK) Ltd. UnitedKingdom Genpact Regulatory Affairs UK Limited United Kingdom Genpact WM UK Limited United Kingdom Headstrong (UK) Ltd. United Kingdom Headstrong Worldwide Ltd. United Kingdom Pharmalink Consulting Limited United Kingdom Pharmalink Consulting Operations Ltd. United Kingdom PNMSoft UK Limited United Kingdom Strategic Sourcing Excellence Limited United Kingdom Akritiv Technologies, Inc. United States Endeavour Software Technologies Inc. United States Genpact (Mexico) I LLC United States Genpact (Mexico) II LLC United States Genpact CL, Inc. United States Name: Jurisdiction of Incorporation: Genpact Insurance Administration Services Inc. UnitedStates Genpact International, Inc. UnitedStates Genpact LH LLC UnitedStates Genpact LLC UnitedStates Genpact Mortgage Services, Inc. UnitedStates Genpact Onsite Services, Inc. UnitedStates Genpact Registered Agent, Inc. UnitedStates Genpact Services LLC UnitedStates Genpact Solutions, Inc. UnitedStates Genpact US LLC UnitedStates Genpact WB LLC UnitedStates Headstrong Business Services, Inc. UnitedStates Headstrong Corporation UnitedStates Headstrong Inc. UnitedStates Headstrong Public Sector, Inc. UnitedStates Headstrong Services LLC UnitedStates High Performance Partners, LLC UnitedStates Jawood Business Process Solutions, LLC…………… UnitedStates LeaseDimensions, Inc…………… United States OpenWealth Services, LLC United States Pharmalink Consulting Inc. UnitedStates PNMSoft USA Inc.Inc UnitedStates Strategic Sourcing Excellence LLC UnitedStates Techspan Holdings, Inc. UnitedStates TS Mergerco, Inc. UnitedStates
